DETAILED ACTION
Claims 1–20 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention, “DISPLAY DEVICES, METHODS AND EYEWEAR INCORPORATING DISPLAY REGIONS OF DIFFERENT WAVELENGTHS”, is not descriptive because it is the same as the parent application.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “DISPLAY DEVICES, METHODS AND EYEWEAR INCORPORATING DUAL DISPLAY REGIONS AND AMBIENT LIGHT SENSOR”.
Claim 3: “wherein the frame defines a pair of opening”- the term “opening” should be plural.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a nonstatutory double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of US Patent 11,132,975 (‘975) in view of Land (US 20140132158 A1- see below). The following table shows a comparison of the claims.
Claim 1 of Current Application
Claim 14 of US Patent 11,132,975
1. An eyewear device comprising: a display system comprising; 
a light source; 
a first display region comprising a first contiguous pixel array;
1. A display comprising: 

a light source; 
a first display region comprising a first contiguous array of pixels,

the first array of pixels including a first group of pixels and a second group of pixels interspersed with the first group of pixels, 
the first group of pixels adapted to emit light from the light source in only a first wavelength band and the second group of pixels adapted to emit light from the light source in only a second wavelength band different from the first wavelength band; 

a second display region separate from the first display region, the second display region comprising a second contiguous pixel array; 

a second display region separate from the first display region and consisting essentially of a second contiguous array of pixels, 


the second array of pixels adapted to emit light from the light source in a predetermined wavelength band; and for each of the first and second groups of pixels: a filter configured to filter light from the light source to block light outside the respective wavelength band of the respective group of pixels; a spatial light modulator configured to modulate light from the light source; a first beam steering element configured to direct light from the light source to the spatial light modulator, wherein the first beam steering element comprises a beam splitter configured to separate input light to the spatial light modulator from output light from the spatial light modulator; and a second beam steering element configured to direct light from the spatial light modulator to a viewer
an ambient light sensor configured to sense ambient light; and a controller coupled to the ambient light sensor and the light source, the controller configured to adjust intensity of light emitted by the first and second contiguous pixel arrays based on ambient light 
12. The display of claim 1, further comprising a controller configured to control the light source and each of the spatial light modulators to generate a desired image in the first and second display regions.

13. The display of claim 12, further comprising an ambient light sensor in communication with the controller, the ambient light sensor configured to sense an ambient light level in a region of the display.

14. The display of claim 13, the controller further configured to adjust an intensity of the light emitted by the second array of pixels based on the ambient light level sensed by the ambient light sensor.
to match when the ambient light level is below a predetermined value and to not match when the ambient light level is not below the predetermined value; and a frame supporting the display system.



It may be noted that claim 1 of the Current Application is almost entirely anticipated by claim 14 of ‘975, the only differences between the two claims being that ‘975 adjusts light emitted by only a second array of pixels rather than both a first and a second array of pixels, and does not teach matching depending on whether the ambient light level is below a predetermined value.
Land teaches adjusting an intensity of light emitted by a display, i.e. more or more pixel arrays, based on ambient light, comprising to match when the ambient light level is below a predetermined value and to not match when the ambient light level is not below the predetermined value (Land para. 4: when the ambient light level is below a predetermined value i.e. dim conditions, the display brightness is matched to a level appropriate for the ambient lighting, otherwise, the display brightness is not matched to the level of ambient light because it is raised above ambient light level to compensate for glare and additional brightness; para. 47: the adjustment is done via backlight control i.e. the light source for pixel arrays).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the known technique taught by Land of adjusting intensity based on ambient light to the display of ‘975. According to Land para. 4, this is done “to compensate for the additional glare and brightness associated with a bright ambient environment”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–7 and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Akio Machido, US 20200349902 A1 (hereinafter “Machida”) in view of Brian Land et al, US 20140132158 A1 (hereinafter “Land”).		
Regarding claims 1 and 17, Machida discloses an eyewear device and method comprising: 
a display system comprising; a light source (Machida Figs. 1-2,3A,3B; para. 104,135: light source 153); 
a first display region (deflecting unit 140, subregion 711) comprising a first contiguous pixel array (Figs. 1-2 image display 100/200; para. 127: deflecting unit 140 deflects light originating from image forming device 111 comprising a plurality of pixels arranged in a two-dimensional matrix shape toward a first display region area 711, and from para. 51, the light from the virtual image projected onto 100/200 can be controlled in units of a pixel); 

    PNG
    media_image1.png
    536
    703
    media_image1.png
    Greyscale

a second display region separate from the first display region, the second display region comprising a second contiguous pixel array (Fig. 1 image display 200; Fig. 3B other region 712; para. 127,129: HMD may be configured as a binocular type having two image display devices”- the other side of the HMD comprises the second display region; alternatively the second display region may be the region 712); 
an ambient light sensor configured to sense ambient light (para. 139: imaging device 17);
a controller coupled to the ambient light sensor and the light source (Fig. 2: control device 18), 
the controller configured to adjust intensity of light emitted by the first and second contiguous pixel arrays based on ambient light (Fig. 2; para. 127: “the light shielding ratio of a virtual image projection region 711 of the light regulating device 700 where the projection image of the virtual image to the light regulating device 700 is included is higher than the light shielding ratio of the other region 712 of the light regulating device 700”- a light regulating device controlled by the controller adjusts the amount of ambient/external light transmitted through region 711 with respect to region 712); and 
a frame supporting the display system (Fig. 1; para. 128: the device is a head-mounted display frame- HMD).
However, Machida fails to explicitly teach adjusting the intensity of the light emitted to match depending on whether the ambient light level is below a predetermined value.  
Land teaches adjusting an intensity of light emitted by a display, i.e. pixel arrays, based on ambient light, comprising to match when the ambient light level is below a predetermined value and to not match when the ambient light level is not below the predetermined value (Land para. 4: when the ambient light level is below a predetermined value i.e. dim conditions, the display brightness is matched to a level appropriate for the ambient lighting, otherwise, the display brightness is not matched to the level of ambient light because it is raised above ambient light level to compensate for glare and additional brightness; para. 47: the adjustment is done via backlight control or light emitting diode control i.e. the light source for pixel arrays).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the known technique taught by Land of adjusting intensity based on ambient light to the display of Machida. According to Land para. 4, this is done “to compensate for the additional glare and brightness associated with a bright ambient environment”.

Regarding claims 2 and 18, Machida modified by Land discloses the eyewear device and method of claims 1 and 17, respectively, wherein the frame defines an opening (Figs. 1,2,3A: the opening for image display device 100/200), the eyewear device further comprising: at least one waveguide positioned in the at least one opening (Figs. 1-2; para. 5,127: optical device 120 guides the light), the at least one waveguide coupled to receive light emitted by the display system (para. 5,127: optical device 120 receives light from the image forming device 111, guides it, and emits it to the image display).

Regarding claims 3 and 19, Machida modified by Land discloses the eyewear device and method of claims 1 and 17, respectively, wherein the frame defines a pair of opening, the eyewear device further comprising: a pair of panels positioned in respective ones of the pair of openings (Machida Figs. 1-2: display panels 100 comprising waveguide 120); wherein at least one of the pair of panels is a waveguide coupled to receive light emitted by the display system (para. 5,127).

Regarding claim 4, Machida modified by Land discloses the eyewear device of claim 1, wherein the controller controls the intensity of light emitted by the light source to control the intensity of light emitted by the first and second contiguous pixel arrays (Land para. 47-48: light emitting diode displays corresponding to the pixel arrays of Machida, may be controlled by control circuitry 40 to increase/decrease brightness/intensity).

Regarding claim 5, Machida modified by Land discloses the eyewear device of claim 1, wherein the controller controls the intensity of light received by the first and second contiguous pixel arrays to control the intensity of light emitted by the first and second contiguous pixel arrays (Machida Fig. 2,3A,3B; para. 127-128,132: a light regulating device 700 controlled by the controller 18 controls the intensity of light received by the image display device 100/200 by controlling the amount of ambient/external light transmitted through region 711 with respect to region 712).

Regarding claims 6 and 20, Machida modified by Land discloses the eyewear device of claims 1 and 17, respectively, wherein the intensity of light emitted by the first and second contiguous pixel arrays matches when it is less than 10 percent different (Machida Figs. 7,8A,8B and para. 152-154; Land para. 5,47: One of ordinary skill in the art would have sought to optimize the percentage of matching, motivated by providing the best contrast of an augmented reality image for a user with respect to background ambient light. See also MPEP 2144.05 Section II on Optimization of Ranges).

Regarding claim 7, Machida modified by Land discloses the eyewear device of claim 1, wherein the intensity of light emitted by the first and second contiguous pixel arrays does not match when it is greater than 10 percent different (Machida Figs. 7,8A,8B and para. 152-154; Land para. 5,47: please refer to the discussion of claim 6).

Claims 8–16 are rejected under 35 U.S.C. 103 as being unpatentable over Machido in view of Land, and further in view of Kojiro Ikeda et al*, US 20180315384 A1 (hereinafter “Ikeda”). *previously cited
Regarding claim 8, Machida modified by Land discloses the eyewear device of claim 1, and although teaching pixels in different wavelength bands (para. 74-75: the light regulating device may provide different colors to any of the areas of the display), Machida fails to teach the first group of pixels is interspersed with a second group of pixels. 

    PNG
    media_image2.png
    443
    523
    media_image2.png
    Greyscale

Ikeda teaches a display, wherein the first contiguous pixel array includes a first group of pixels and a second group of pixels interspersed with the first group of pixels, the first group of pixels adapted to emit light from the light source in a first wavelength band and the second group of pixels adapted to emit light from the light source in a second wavelength band different from the first wavelength band (Ikeda Figs. 2-3; para. 368-369: the pixels are interspersed to emit light from a first blue and second green group of pixels).
It would have been obvious to one of ordinary skill to intersperse pixels of first and second wavelength bands as taught by Ikeda, from the first contiguous pixel array of Machida modified by Land. This would have made a color display more uniform.

Regarding claim 9, Machida modified by Land and Ikeda discloses the eyewear device of claim 8, wherein the first contiguous pixel array further includes a third group of pixels adapted to emit light in a third wavelength band different from the first and second wavelength bands (Ikeda Figs. 2-3; para. 368-369: a third red color may be sequentially arrayed).

Regarding claim 10, Machida modified by Land and Ikeda discloses the eyewear device of claim 9, wherein the first wavelength band comprises a blue light band, the second wavelength band comprises a green light band, and the third wavelength band comprises a red light band (please refer to the discussion of claims 8 and 9).

Regarding claim 11, Machida modified by Land and Ikeda discloses the eyewear device of claim 10, wherein the second contiguous pixel array includes a fourth group of pixel adapted to emit light in a white light wavelength band (Land para. 82: the pixels may include “a fourth sub-pixel for displaying a fourth color (i.e., white) in addition to the first, second, and third sub-pixels”).
It would have been obvious to one of ordinary skill to provide the same colors to the second contiguous pixel array as the first, including a fourth white sub-pixel. This would have helped to improve luminance and resolution.

Regarding claim 12, Machida modified by Land and Ikeda discloses the eyewear device of claim 10, wherein the second contiguous pixel array consists of a fourth group of pixel adapted to emit light in a white light wavelength band (please refer to the discussion of claim 11).

Regarding claim 13, Machida modified by Land and Ikeda discloses the eyewear device of claim 9, wherein the first contiguous pixel array comprises a plurality of pixel rows, and the first, second, and third groups of pixels are alternatingly arranged in each of the plurality of pixel rows (Ikeda Fig. 3).

Regarding claim 14, Machida modified by Land and Ikeda discloses the eyewear device of claim 13, wherein the first, second, and third groups of pixels are arranged such that no pixel in the first group borders another pixel in the first group, no pixel in the second group borders another pixel in the second group, and no pixel in the third group borders another pixel in the third group (Land Fig. 3).
Regarding claim 15, Machida modified by Land and Ikeda discloses the eyewear device of claim 8, further comprising, for each of the first and second groups of contiguous pixels: a filter configured to filter light from the light source to block light outside the respective wavelength band of the respective group of pixels (Land para. 85: a color filter is provided for each of the first, second, and third sub-pixels); and a spatial light modulator configured to modulate light from the light source (Land: para. 22: an LCD display may be used; Machida: the image forming device 111 may include a liquid crystal display).

Regarding claim 16, Machida modified by Land and Ikeda discloses the eyewear device of claim 15, further comprising, for each of the first and second groups of contiguous pixels: a first beam steering element configured to direct light from the light source to the spatial light modulator (Machida Fig. 1; para. 5: collimator optical system 112), and a second beam steering element configured to direct light from the spatial light modulator to a viewer (Machida para. 133: slanted surface of the light guide plate).
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Spitzer also teaches first and second contiguous displays and some of the optical components for bringing the light to a viewer along with ambient light.

Conclusion
It is suggested to combine the limitations of claims 8-11 into those of claim 1, while specifying that the second contiguous array of pixels is in a fixed position adjacent to the first contiguous array, and/or specify that the “matching” is performed between the intensities of the first and second arrays, in order to distinguish over the prior art of record.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628